12/01/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                        Assigned on Briefs November 2, 2020

                   REI NATION LLC v. LATASHA TENNIAL

                  Appeal from the Circuit Court for Shelby County
                  No. CT-4592-19    Felicia Corbin-Johnson, Judge


                            No. W2020-00223-COA-R3-CV


In this forcible entry and detainer case, REI Nation, LLC (“REI”) filed a detainer warrant
against LaTasha Chanta Tennial (“Tennial”) in the General Sessions Court for Shelby
County (“the General Sessions Court”) to obtain possession of certain foreclosed-upon real
estate (“the Property”) it had purchased. The General Sessions Court entered judgment for
REI. Tennial appealed to the Circuit Court for Shelby County (“the Circuit Court”) for
trial de novo. The Circuit Court found for REI, as well. Tennial appeals to this Court.
Discerning no reversible error in the Circuit Court’s judgment, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D. BENNETT
and CARMA DENNIS MCGEE, JJ., joined.

LaTasha Chanta Tennial, pro se appellant.

Russell W. Savory, Memphis, Tennessee, for the appellee, REI Nation, LLC.
                                 MEMORANDUM OPINION1

                                           Background

        The Property, once home to Tennial, is located in Memphis, Tennessee. The
Property was foreclosed upon several years ago. REI, a real estate investment company,
purchased the Property in June 2019. In July 2019, REI filed a detainer warrant against
Tennial in the General Sessions Court to obtain possession of the Property. However, REI
discovered that Tennial was in the midst of Chapter 13 bankruptcy proceedings. REI
moved to terminate the automatic stay so it could proceed with its case. The United States
Bankruptcy Court Western District of Tennessee, Western Division, entered an order
stating that “the Automatic Stay be and is hereby terminated nunc pro tunc to March 25,
2019 for the purpose of allowing REI Nation, LLC, to exercise its state law remedies to
obtain possession of [the Property].” In October 2019, trial was held in the General
Sessions Court. The General Sessions Court thereafter entered judgment for possession in
favor of REI. Tennial timely appealed to the Circuit Court for trial de novo. The record
on appeal contains no transcript or statement of the evidence reflecting the testimony from
that trial. In January 2020, the Circuit Court entered an order finding in favor of REI. The
Circuit Court stated:

             This appeal from the forcible entry and detainer judgment of the
       General Sessions Court was tried on January 23, 2020, and the Court, having
       considered the evidence presented and the statements of counsel for Plaintiff,
       and Defendant, pro se, finds that REI Nation, LLC, is the owner of [the
       Property], and has the superior right to possession thereof, and that a final
       judgment should be entered accordingly.

              IT IS, THEREFORE, ORDERED ADJUDGED AND DECREED
       that REI Nation, LLC be restored to the possession of [the Property], and that
       a Writ of Possession issue therefore. Costs are hereby assessed against
       Latasha Tennial, for which let execution issue.

Tennial timely appealed to this Court.




1
  Rule 10 of the Rules of the Tennessee Court of Appeals provides: “This Court, with the concurrence of
all judges participating in the case, may affirm, reverse or modify the actions of the trial court by
memorandum opinion when a formal opinion would have no precedential value. When a case is decided
by memorandum opinion it shall be designated ‘MEMORANDUM OPINION’, shall not be published, and
shall not be cited or relied on for any reason in any unrelated case.”
                                                 -2-
                                        Discussion

      Tennial, pro se, raises seven issues on appeal, which we quote as follows:

      1) REI Nation’s breach of contract claim is spurious, uncorroborated, and
      plagued with erroneous assumptions meant to distort my original complaint.
      2) There is not a contract; nor has there ever been any agreement whatsoever
      that I entered into with REI Nation; without a contract a Breach of a Contract
      simply put does not exist.
      3) The United States Bankruptcy Court in the Western Division for
      Tennessee issued an ordered agreement on March 26, 2019 that involved
      Bank of America N.A., Carrington Mortgage Services, LLC, and I are the
      ONLY parties in the agreement; REI NATION is not a party of that
      agreement.
      4) The order clearly states that I should remain as an occupant until the
      conclusion of the wrongful foreclosure lawsuit pending in the Court of
      Appeals.
      5) REI Nation failed to give proper Notice, prior to the FED being filed.
      6) The service of the detainer warrant is defected [sic].
      7) This case was set for a continuous [sic] numerous times, and each
      continuous [sic] was without the consent of all parties.

      We begin by observing that Tennial’s brief fails to comply with Tennessee Rule of
Appellate Procedure 27, which governs appellate briefs. Tenn. R. App. P. 27 specifies that
an appellant’s brief must contain, inter alia:

      (2) A table of authorities, including cases (alphabetically arranged), statutes
      and other authorities cited, with references to the pages in the brief where
      they are cited;

                                            ***

      (6) A statement of facts, setting forth the facts relevant to the issues presented
      for review with appropriate references to the record;
      (7) An argument, which may be preceded by a summary of argument, setting
      forth:
      (A) the contentions of the appellant with respect to the issues presented, and
      the reasons therefor, including the reasons why the contentions require
      appellate relief, with citations to the authorities and appropriate references to
      the record (which may be quoted verbatim) relied on; and

                                             -3-
       (B) for each issue, a concise statement of the applicable standard of review
       (which may appear in the discussion of the issue or under a separate heading
       placed before the discussion of the issues);

Tenn. R. App. P. 27(a).

        Tennial’s brief does not contain a table of authorities as required. Indeed, Tennial’s
brief cites no legal authority. Tennial also fails to cite to the record on appeal, which
consists of one volume of technical record. The record contains no transcript. “In the
absence of a transcript of the evidence, there is a conclusive presumption that there was
sufficient evidence before the trial court to support its judgment, and this Court must
therefore affirm the judgment.” Coakley v. Daniels, 840 S.W.2d 367, 370 (Tenn. Ct. App.
1992). Throughout the whole of her brief, Tennial makes unsupported legal and factual
assertions. A party’s failure to comply with the appellate brief requirements set forth in
Tenn. R. App. P. 27 can have serious consequences, as we have warned repeatedly:

       Courts have routinely held that the failure to make appropriate references to
       the record and to cite relevant authority in the argument section of the brief
       as required by Rule 27(a)(7) constitutes a waiver of the issue. See State v.
       Schaller, 975 S.W.2d 313, 318 (Tenn. Crim. App. 1997); Rampy v. ICI
       Acrylics, Inc., 898 S.W.2d 196, 210 (Tenn. Ct. App. 1994); State v.
       Dickerson, 885 S.W.2d 90, 93 (Tenn. Crim. App. 1993). Moreover, an issue
       is waived where it is simply raised without any argument regarding its merits.
       See Blair v. Badenhope, 940 S.W.2d 575, 576-577 (Tenn. Ct. App. 1996);
       Bank of Crockett v. Cullipher, 752 S.W.2d 84, 86 (Tenn. Ct. App. 1988)....
       As noted in England v. Burns Stone Company, Inc., 874 S.W.2d 32, 35
       (Tenn. Ct. App. 1993), parties cannot expect this court to do its work for
       them. This Court is under no duty to verify unsupported allegations in a
       party’s brief, or for that matter consider issues raised but not argued in the
       brief. Duchow v. Whalen, 872 S.W.2d 692, 693 (Tenn. Ct. App. 1993) (citing
       Airline Const. Inc., [sic] v. Barr, 807 S.W.2d 247 (Tenn. Ct. App. 1990)).

Bean v. Bean, 40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000).

       We are aware that Tennial is a pro se litigant and have tried to give her the benefit
of the doubt. Nevertheless, pro se litigants must comply with the same substantive and
procedural rules that apply to represented parties. As this Court explained in Young v.
Barrow:

              Parties who decide to represent themselves are entitled to fair and
       equal treatment by the courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222,
                                             -4-
      227 (Tenn. Ct. App. 2000); Paehler v. Union Planters Nat’l Bank, Inc., 971
      S.W.2d 393, 396 (Tenn. Ct. App. 1997). The courts should take into account
      that many pro se litigants have no legal training and little familiarity with the
      judicial system. Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct.
      App. 1988). However, the courts must also be mindful of the boundary
      between fairness to a pro se litigant and unfairness to the pro se litigant’s
      adversary. Thus, the courts must not excuse pro se litigants from complying
      with the same substantive and procedural rules that represented parties are
      expected to observe. Edmundson v. Pratt, 945 S.W.2d 754, 755 (Tenn. Ct.
      App. 1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n. 4 (Tenn. Ct. App.
      1995).

Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003).

       Tennial’s failure to comply with Tenn. R. App. P. 27 is reason enough to find her
issues waived. In addition, REI argues that the appeal is now moot since Tennial has been
evicted from the Property and the Property has been sold to bona fide purchasers.

        Even affording Tennial the maximum possible leeway and pressing on with her
issues, we find no merit in what she has raised. Tennial states, for instance, that she had
no contractual relationship with REI. That may well be, but it is beside the point. The
Circuit Court’s judgment was not based upon any purported contractual relationship
between Tennial and REI. Rather, it was based upon a finding that REI “is the owner of
[the Property], and has the superior right to possession thereof.” Tennial fails to contend
with that finding, which was the basis of the judgment against her. Tennial also asserts
that an order by the Bankruptcy Court “clearly states” that she may remain an occupant of
the Property until her separate wrongful foreclosure lawsuit is concluded. However, as is
the case throughout Tennial’s brief, this assertion is unsupported by any citation to the
record or to the law. Tennial states further that service of the detainer warrant upon her
was insufficient or defective. However, the record reflects service on July 13, 2019 to an
“adult person found in possession of premises, who gave the name of Latasha Cennial
(occupant).” Tennial’s name was misspelled, but the record nevertheless reflects that
service was achieved. Finally, Tennial states that the case was reset below numerous times
without the consent of all parties. However, Tennial fails to explain how or why that would
entitle her to any relief on appeal. In sum, we discern no reversible error in the Circuit
Court’s judgment. We affirm.




                                             -5-
                                      Conclusion

       The judgment of the Circuit Court is affirmed, and this cause is remanded to the
Circuit Court for collection of the costs below. The costs on appeal are assessed against
the Appellant, LaTasha Chanta Tennial, and her surety, if any.

                                         ______________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           -6-